Citation Nr: 0811941	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  07-30 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for musculoligamentous strain of the left knee, status post 
femur fracture.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney at 
Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and May 2007 decisions by the RO that 
together granted service connection for musculoligamentous 
strain of the left knee, status post femur fracture, 
evaluated as 10 percent disabling, and denied service 
connection for a right knee disability and Meniere's 
syndrome.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by x-ray 
evidence of degenerative joint disease and an active range of 
motion from 10 to 90 degrees with stiffness, weakness, flare-
ups of pain, tenderness, and decreased endurance for daily 
activities; his disability is not objectively manifested by 
instability, subluxation, locking, effusion, genu recurvatum, 
or impairment of the tibia or fibula, and the overall level 
of disability in the knee is no more than "moderate."

2.  The veteran has degenerative joint disease of the right 
knee; no competent evidence has been received to show that 
the disability was manifested to a compensable degree within 
one year of service or to indicate that it may otherwise be 
associated with an event, injury, or disease in service or 
with another service-connected disability.

3.  The veteran likely has Meniere's syndrome; however, it 
cannot be attributed to his period of active military 
service.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for the assignment of a 20 percent rating for 
musculoligamentous strain of the left knee, status post femur 
fracture, have been met; a rating in excess of 20 percent is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5255, 
5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2007).

2.  A right knee disability was not incurred in or aggravated 
by service and has not been caused or aggravated by a 
service-connected disability; arthritis of the right knee may 
not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2007); 38 C.F.R. § 3.310 (2006).

3.  Meniere's syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an initial rating in excess of 10 percent 
for service-connected musculoligamentous strain of the left 
knee, status post femur fracture.  He also seeks to establish 
service connection for right knee disability and Meniere's 
syndrome.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of pre-adjudicatory VCAA notice 
letters sent to the veteran on March 16 and 20, 2006 and May 
2, 2007, the RO informed the veteran of the information and 
evidence required to substantiate his claims.  He was 
notified of his and VA's respective duties for obtaining the 
information and evidence, and he was asked to send any 
pertinent evidence in his possession.  He was also informed 
of the manner in which disability ratings and effective dates 
are assigned for awards of disability benefits.  No 
corrective action is necessary.



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have records of post-service private 
and VA medical treatment, and he has been examined for 
purposes of obtaining information relating to the severity of 
his left knee disability and the etiology of his Meniere's 
syndrome.

The Board acknowledges that no medical examination or opinion 
has been obtained in connection with the veteran's right knee 
claim.  However, the veteran's service medical records are 
entirely negative for any complaints of, or treatment for, a 
right knee disorder.  The veteran has not alleged that he 
suffered an event, injury, or disease during service 
involving his right knee, or that he has had continuity of 
symptoms since service, and the record on appeal contains no 
competent evidence to show that the current disability was 
manifested to a compensable degree within one year of service 
or to otherwise indicate that the disorder may be associated 
with an event, injury, or disease in service or with another 
service-connected disability.  As a result, no medical 
examination or opinion is required.  See, e.g., See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (holding, in part, that 
an examination may be required under the provisions of 
38 C.F.R. § 3.159(c)(4) if the record on appeal contains 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation).  
Accordingly, and because the veteran has not identified 
and/or provided releases for any other evidence that needs to 
be procured, no further development action is necessary.

II.  The Merits of the Veteran's Claims

A.  The Claim for a Higher Initial Evaluation for the Left 
Knee

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2007).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2007).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

(d)  Excess fatigability.

(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2007) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2007).  If the limitation of motion of the involved joint(s) 
is noncompensable under the appropriate diagnostic code(s), a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

Knee disabilities manifested by limitation of flexion are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  A 10 percent rating is 
warranted for limitation of flexion to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2007).  A 20 percent rating is 
warranted for limitation of flexion to 30 degrees, and a 30 
percent rating is warranted for limitation of flexion to 15 
degrees.  Id.

Knee disabilities manifested by limitation of extension are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).  Ratings of 10, 20, 30, and 40 
percent are warranted when extension is limited to 10, 15, 
20, and 30 degrees, respectively.  The highest evaluation, 50 
percent, is warranted when extension is limited to 45 
degrees.  Id.

Knee disabilities manifested by recurrent subluxation and 
lateral instability are evaluated in accordance with the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).  Ratings of 10, 20, and 30 percent, respectively, are 
warranted for slight, moderate, and severe recurrent 
subluxation or lateral instability.  Id.

Knee disability due to impairment of the femur is evaluated 
under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2007).  Ratings of 10, 20, and 30 percent, 
respectively, are warranted for malunion of the femur with 
slight, moderate, and marked knee disability.  Id.

Knee disabilities may also be rated under Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263 (2007).  Under Diagnostic 
Code 5256, ratings of up to 60 percent are available for 
ankylosis of the knee.  Under Diagnostic Code 5258, a 20 
percent rating may be assigned for dislocation of the 
semilunar cartilage, with frequent episodes of "locking", 
pain, and effusion into the joint.  Under Diagnostic Code 
5259, a 10 percent rating may be assigned for symptomatic 
removal of semilunar cartilage.  Under Diagnostic Code 5262, 
ratings of 10, 20, and 30 percent, respectively, can be 
assigned for malunion of the tibia and fibula with slight, 
moderate, or marked knee or ankle disability.  If there is 
nonunion of the tibia and fibula, with loose motion requiring 
a brace, a 40 percent rating is assigned.  Finally, 
Diagnostic Code 5263 provides a single 10 percent rating for 
genu recurvatum, acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated.

Separate evaluations may be assigned for non-overlapping 
manifestations of knee disability.  See, e.g., 38 C.F.R. 
§ 4.14 (2007); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) 
(separate ratings for limitation of flexion and extension of 
the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 
1998) (separate ratings for instability and limitation of 
motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) 
(to the same effect).  However, the combined evaluation for 
the affected leg cannot exceed the rating for amputation at 
the elective level, were amputation to be performed.  
38 C.F.R. § 4.68 (2007).

In the present case, the record shows that the veteran has 
been granted service connection for musculoligamentous strain 
of the left knee on the basis of in-service aggravation of a 
preexisting left leg injury involving open reduction of a 
fracture of the left femur.  The disorder has been rated 10 
percent disabling under Diagnostic Code 5255 since March 
2006.  

Following a thorough review of the record, the Board finds 
that the evidence supports the assignment of a 20 percent 
rating for the veteran's left knee disability under 
Diagnostic Code 5255.  The record shows that the veteran has 
degenerative joint disease of the knee, with some lateral 
tracking of the patella, and that his disability is 
manifested by complaints of daily pain, early morning 
stiffness, weakness, flare-ups, and decreased endurance for 
daily activities such as standing, walking, lifting, and 
carrying.  He has difficulty climbing stairs, and his range 
of motion is objectively limited.  He is very tender to 
palpation along the lateral joint line and he has significant 
discomfort with anterior/posterior and varus/valgus stresses.  
A VA physician who examined the veteran in April 2006 
indicated that his disability had a "significant" 
occupational effect, that it prevented him from engaging in 
exercise, sports, or recreation, and that it moderately 
impaired his ability to participate in daily activities such 
as traveling, dressing, bathing, and grooming.  Under the 
circumstances, the Board is persuaded that the veteran's left 
knee impairment can properly be characterized as 
"moderate," so as to warrant the assignment of a 20 percent 
rating under Diagnostic Code 5255.  The evidence, at a 
minimum, gives rise to a reasonable doubt on the question.  
38 C.F.R. § 4.3 (2007).

A rating in excess of 20 percent is not warranted, however.  
The range of motion in the veteran's knee has been described 
on several occasions, and he has never been found to have 
flexion limited to more than 90 degrees, whether by pain or 
otherwise.  On one occasion, on VA examination in May 2007, 
it was noted that extension of the knee was limited to 10 
degrees with repeated exercise.  That sort of limited motion 
would ordinarily warrant a 10 percent rating under Diagnostic 
Code 5261.  (VA physicians who examined the veteran in April 
2006 and May 2007 both opined that they could not express 
further opinions as to functional loss without resort to 
speculation.  See DeLuca, supra.)  However, Diagnostic Code 
5261 is premised, in part, on pain; a factor which is already 
contemplated by the rating currently assigned under 
Diagnostic Code 5255.  Assigning separate ratings for the 
same disabling manifestation is prohibited by 38 C.F.R. 
§ 4.14.  Consequently, the Board finds no evidentiary basis 
for the assignment of a higher evaluation for the veteran's 
disability under Diagnostic Codes 5003, 5010, 5260, and/or 
5261.

As noted above, the veteran complains of daily pain, early 
morning stiffness, weakness, flare-ups, and decreased 
endurance for daily activities such as standing, walking, 
lifting, and carrying.  As mentioned previously, however, he 
generally has an active range of motion in his knee from at 
least 10 to 90 degrees.  The evidence shows that he has not 
had any post-service surgical interventions, injections, or 
hospitalizations for the knee, that he can stand and walk on 
the knee (albeit on a limited basis), and that he does 
require any type of assistive device or brace.  In addition, 
there is no evidence of disuse, such as atrophy.  Nor are 
there problems with dislocation or incoordination.  His gait 
has been described as "minimally antalgic," with no 
evidence of abnormal weight bearing, and his degenerative 
joint disease and lateral tracking of the left patella have 
similarly been characterized as very mild or minimal.  In the 
Board's view, the weight of the evidence demonstrates that 
the veteran's overall knee disability is no more than 
"moderate," as that term is used in Diagnostic Code 5255.

The Board has considered whether higher and/or separate 
ratings should be assigned for the veteran's left knee 
disability under Diagnostic Codes 5256, 5257, 5258, 5259, 
5262, and/or 5263, and has concluded that they should not.  
The evidence clearly shows that the veteran has motion in his 
knee, and that it is not ankylosed.  The record does not show 
that he suffers from any service-connected malunion or 
nonunion of the tibia or fibula.  Although he complains that 
his knee feels as though it "gives way" at times, and an 
August 2004 report from a private physician, Gary L. 
Rademacher, indicates that his left knee may have exhibited 
some laxity in the past, the medical evidence contemporaneous 
with his claim (i.e., the April 2006 and May 2007 VA 
examination reports) shows that the knee is objectively 
stable with no ligamentous laxity.  Further, there is no 
objective evidence of recurrent subluxation, genu varum, 
locking, or effusion, and no evidence that his semilunar 
cartilage has been removed.  It is the Board's conclusion, 
therefore, that there is no basis for the assignment of a 
separate and/or higher schedular rating under any of these 
diagnostic codes.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's left knee disability has never been more than 20 
percent disabling since the time that the underlying claim 
for service connection was filed.  A "staged rating" is not 
warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
recently hospitalized for problems with his left knee, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

B.  The Claims for Service Connection

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Service connection 
is also warranted where the evidence of record shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if arthritis becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

1.  The Right Knee

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a right knee disability.  A VA examination 
report, dated in March 2007, shows that the veteran has a 
current, diagnosed disability of the right knee; namely, 
degenerative joint disease.  As noted previously, however, 
his service medical records are entirely negative for any 
complaints of, or treatment for, a right knee disorder.  See 
discussion, Part I.B, supra.  The veteran has not alleged 
that he suffered an event, injury, or disease during service 
involving his right knee, or that he has had continuity of 
symptoms since service, and the record on appeal contains no 
competent evidence to show that the current disability was 
manifested to a compensable degree within one year of service 
or to otherwise indicate that the disorder may be associated 
with an event, injury, or disease in service or with another 
service-connected disability.  The claim must be denied.

2.  Meniere's Syndrome

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
Meniere's syndrome.  Meniere's syndrome (also known as 
Meniere's disease) is a disability manifested by hearing 
loss, tinnitus, and vertigo resulting from non-suppurative 
disease of the labyrinth.  Dorland's Illustrated Medical 
Dictionary 486 (28th ed. 1994).  The evidence of record 
establishes that it is "likely" that the veteran has this 
disorder.  However, the greater weight of the evidence 
demonstrates that the disorder cannot be attributed to his 
period of military service.

The veteran's service medical records are completely devoid 
of any complaints of, or treatment for, hearing loss, 
tinnitus, or vertigo.  Moreover, he has indicated that he 
first had trouble with Meniere's disease, including 
dizziness, sometime around the early or mid-1980's; a number 
of years after his separation from service.

Notably, however, the veteran has been service connected for 
hearing loss and tinnitus on the basis of in-service acoustic 
trauma.  The record contains an opinion from a private 
physician, Thomas S. Nabity, M.D., dated in April 2007, which 
indicates that the veteran's Meniere's syndrome "is more 
likely than not" attributable to the same etiology (i.e., 
acoustic trauma in service).  The record also contains 
opinions from two VA physicians, dated in June and September 
2007, to the effect that such a relationship is unlikely.

The Board has reviewed these three opinions, together with 
the other evidence of record, and concludes that the opinions 
from the two VA examiners are the most probative.  Both of 
those examiners reviewed the veteran's claims file prior to 
rendering their opinions, and supported their conclusions 
with reference to relevant medical literature.  More 
specifically, the June 2007 examiner cited a 2003 article 
from Otology & Neurotology that concluded, based on a study 
of 17,425 veterans from the Israeli Defense Force, that there 
was no support for the hypothesis that Meniere's disease may 
be causally related to previous acoustic trauma or noise-
induced hearing loss.  The September 2007 examiner similarly 
observed, with oblique reference to the study, that 
peripheral vestibular dysfunction "has not been linked to 
previous acoustic trauma."  The private examiner, by 
contrast, did not support his conclusion with any substantive 
rationale.  Nor is it shown that he reviewed the claims 
folder prior to offering his opinion on the matter.  Under 
the circumstances, it is the Board's conclusion that the 
greater weight of the evidence is against the claim.  The 
appeal of this issue must be denied.


ORDER

A 20 percent rating is granted for musculoligamentous strain 
of the left knee, status post femur fracture, subject to the 
law and regulations governing the award of monetary benefits.

Service connection for right knee disability is denied.

Service connection for Meniere's syndrome is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


